
	
		II
		110th CONGRESS
		1st Session
		S. 2212
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2007
			Mr. Lieberman (for
			 himself and Mr. Dodd) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To support the establishment and operation of Teachers
		  Professional Development Institutes.
	
	
		1.Teachers professional
			 development institutes
			(a)In
			 generalPart A of title II of
			 the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6601 et seq.) is amended by adding at the end the
			 following:
				
					6Teachers
				professional development institutes
						2161.Short
				titleThis subpart may be
				cited as the Teachers Professional Development Institutes
				Act.
						2162.Findings and
				purpose
							(a)FindingsThe
				Congress makes the following findings:
								(1)Teaching is central to the educational
				process and the ongoing professional development of teachers in the subjects
				they teach is essential for improved student learning.
								(2)Attaining the goal
				of the No Child Left Behind Act of 2001 (Public Law 107–110)—having a classroom
				teacher who is highly qualified in every academic subject the teacher
				teaches—will require innovative and effective approaches to improving the
				quality of teaching.
								(3)The Teachers
				Institute Model focuses on the continuing academic preparation of
				schoolteachers and the application of what they study to their classrooms and
				potentially to the classrooms of other teachers.
								(4)The Teachers
				Institute Model was developed initially by the Yale-New Haven Teachers
				Institute and has successfully operated there for 30 years.
								(5)The Teachers
				Institute Model has also been successfully demonstrated over a 3-year period in
				a national demonstration project in cities larger than New Haven.
								(b)PurposeThe
				purpose of this subpart is to provide Federal assistance to support the
				establishment and operation of Teachers Institutes for local educational
				agencies that serve significant low-income student populations in States
				throughout the Nation—
								(1)to improve student
				learning; and
								(2)to enhance the
				quality of teaching and strengthen the subject matter mastery and the
				pedagogical skills of current teachers through continuing teacher
				preparation.
								2163.DefinitionsIn this subpart:
							(1)Significant
				low-income populationThe
				term significant low-income population means a population of which
				not less than 25 percent of the individuals included are from families with
				incomes below the poverty line, as determined by the Secretary on the basis of
				the most recent satisfactory data.
							(2)Teachers
				InstituteThe term
				Teachers Institute means a partnership or joint venture between 1
				or more institutions of higher education, and 1 or more local educational
				agencies with significant low-income populations, that is entered into for the
				purpose of improving the quality of teaching and learning through collaborative
				seminars designed to enhance both the subject matter and the pedagogical
				resources of the seminar participants.
							2164. Authority to
				make grants
							(a)In
				generalThe Secretary is authorized—
								(1)to award grants to encourage the
				establishment and operation of Teachers Institutes; and
								(2)to provide technical assistance, either
				directly or through the Yale-New Haven Teachers Institute, to assist local
				educational agencies and institutions of higher education in preparing to
				establish and in operating Teachers Institutes.
								(b)Selection
				criteriaIn selecting Teachers Institutes for grants under this
				subpart, the Secretary shall consider—
								(1)the extent to
				which the proposed Institute will serve a community or communities that have a
				significant low-income population;
								(2)the extent to which the proposed Institute
				will follow the understandings and necessary procedures that have been
				developed following the National Demonstration Project, as described in section
				2166;
								(3)the extent to
				which the local educational agency has a high percentage of teachers who are
				unprepared or underprepared to teach the core academic subjects they are
				assigned to teach; and
								(4)the extent to which
				the proposed Teachers Institute will receive a level of support from the
				community and other sources that will ensure the requisite long-term commitment
				for the success of a Teachers Institute.
								(c)Consultation
								(1)In
				generalIn evaluating applications under subsection (b), the
				Secretary may request the advice and assistance of the Yale-New Haven Teachers
				Institute or other Teachers Institutes.
								(2)State
				agenciesIf the Secretary receives 2 or more applications from
				local educational agencies within the same State, the Secretary shall consult
				with the State educational agency regarding the applications.
								(d)Fiscal
				agentFor the purpose of this subpart, an institution of higher
				education participating in a Teachers Professional Development Institute shall
				serve as the fiscal agent for the receipt of grant funds under this
				subpart.
							(e)LimitationsA
				grant under this subpart—
								(1)shall provide
				grant funds for a period not to exceed 5 years; and
								(2)shall not exceed
				50 percent of the total costs of the eligible activities, as determined by the
				Secretary.
								2165.Eligible
				activities
							(a)In
				generalGrant funds under this subpart may be used—
								(1)for the planning
				and development of proposals for the establishment of Teachers
				Institutes;
								(2)for additional assistance to the Teachers
				Institutes established during the National Demonstration Project for their
				further development and for their support of the planning and development of
				proposals under paragraph (1);
								(3)for the salary and necessary expenses of a
				full-time director to plan and manage the Teachers Institute and to act as
				liaison between the local educational agency or agencies and the institution or
				institutions of higher education participating in the Institute;
								(4)to provide suitable
				office space, staff, equipment, and supplies, and to pay other operating
				expenses, for the Teachers Institute;
								(5)to provide a stipend for teachers
				participating in collaborative seminars in the sciences and humanities and to
				provide remuneration for members of the faculty of the participating
				institution of higher education leading the seminars; and
								(6)to provide for the dissemination through
				print and electronic means of curriculum units prepared in the seminars
				conducted by the Teachers Institute.
								(b)Technical
				assistanceThe Secretary may
				use not more than 50 percent of the funds appropriated to carry out this
				subpart to provide technical assistance to facilitate the establishment and
				operation of Teachers Institutes. For the purpose of this subsection, the
				Secretary may contract with the Yale-New Haven Teachers Institute to provide
				all or a part of the technical assistance under this subsection.
							2166.Understandings
				and proceduresA Teachers
				Institute funded under this subpart shall abide by the following understandings
				and procedures:
							(1)PartnershipThe
				essential relationship of a Teachers Institute is a partnership between a local
				educational agency and an institution of higher education. A grantee shall
				demonstrate a long-term commitment on behalf of the participating local
				educational agency and an institution of higher education to the support,
				including the financial support, of the work of the Teachers Institute.
							(2)SeminarsA
				Teachers Institute sponsors seminars led by faculty of the institution of
				higher education partner and attended by teachers from the local educational
				agency partner. A grantee shall provide participating teachers the ability to
				play an essential role in planning, organizing, conducting, and evaluating the
				seminars and in encouraging the future participation of other teachers.
							(3)Curriculum
				unitThe seminar uses a collaborative process, in a collegial
				environment, to develop a curriculum unit for use by participating teachers
				that sets forth the subject matter to be presented and the pedagogical
				strategies to be employed. A grantee shall enable participating teachers to
				develop a curriculum unit, based on the subject matter presented, for use in
				their classrooms.
							(4)Eligibility and
				remunerationSeminars are open to all partnership teachers with
				teaching assignments relevant to the seminar topics. Seminar leaders receive
				remuneration for their work and participating teachers receive an honorarium or
				stipend upon the successful completion of the seminar. A grantee shall provide
				seminar leaders and participating teachers remuneration to allow them to
				participate in the Institute.
							(5)DirectionThe
				operations of a Teachers Institute are managed by a full-time director who
				reports to both partners but is accountable to the institution of higher
				education partner. A grantee shall appoint a director to manage and coordinate
				the work of the Institute.
							(6)EvaluationA
				grantee shall annually review the activities of the Institute and disseminate
				the results to members of the Institute’s partnership community.
							2167.Application,
				approval, and agreement
							(a)In
				generalTo receive a grant under this subpart, a Teachers
				Institute shall submit an application to the Secretary that—
								(1)meets the
				requirement of this subpart and any regulations under this subpart;
								(2)includes a
				description of how the Teachers Institute intends to use funds provided under
				the grant;
								(3)includes such
				information as the Secretary may require to apply the criteria described in
				section 2164(b);
								(4)includes
				measurable objectives for the use of the funds provided under the grant;
				and
								(5)contains such
				other information and assurances as the Secretary may require.
								(b)ApprovalThe
				Secretary shall—
								(1)promptly evaluate
				an application received for a grant under this subpart; and
								(2)notify the
				applicant within 90 days of the receipt of a completed application of the
				Secretary’s determination.
								(c)AgreementUpon
				approval of an application, the Secretary and the applicant shall enter into a
				comprehensive agreement covering the entire period of the grant.
							2168.Reports and
				evaluations
							(a)ReportEach
				Teachers Institute receiving a grant under this subpart shall report annually
				to the Secretary on the progress of the Institute in achieving the purpose of
				this subpart.
							(b)Evaluation and
				disseminationThe Secretary shall evaluate the activities funded
				under this subpart and submit an annual report regarding the activities
				assisted under this subpart to the Committee on Health, Education, Labor, and
				Pensions of the Senate and the Committee on Education and Labor of the House of
				Representatives. The Secretary shall broadly disseminate successful practices
				developed by Teachers Institutes.
							(c)RevocationIf
				the Secretary determines that a Teachers Institute is not making substantial
				progress in meeting the purposes of the grant by the end of the second year of
				the grant under this subpart, the Secretary may take appropriate action,
				including revocation of further payments under the grant, to ensure that the
				funds available under this subpart are used in the most effective
				manner.
							2169.Authorization
				of appropriationsThere are
				authorized to be appropriated for grants, including planning grants, and
				technical assistance under this subpart—
							(1)$4,000,000 for
				fiscal year 2008;
							(2)$5,000,000 for
				fiscal year 2009;
							(3)$6,000,000 for
				fiscal year 2010;
							(4)$7,000,000 for
				fiscal year 2011; and
							(5)$8,000,000 for
				fiscal year
				2012.
							.
			(b)Table of
			 contentsThe table of contents of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 note) is amended by inserting after the
			 item relating to section 2151 the following:
				
					
						SUBPART 6—Teachers professional development
				institutes
						Sec. 2161. Short title.
						Sec. 2162. Findings and purpose.
						Sec. 2163. Definitions.
						Sec. 2164. Authority to make grants.
						Sec. 2165. Eligible activities.
						Sec. 2166. Understandings and procedures.
						Sec. 2167. Application, approval, and agreement.
						Sec. 2168. Reports and evaluations.
						Sec. 2169. Authorization of
				appropriations.
					
					.
			
